Citation Nr: 1453982	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from October 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2013, the Board remanded this appeal for additional evidentiary development.  Unfortunately, as discussed in detail below, all requested development was not conducted, thereby necessitating another remand.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal was remanded in November 2013 in order for the AOJ to conduct additional evidentiary development, to include scheduling the Veteran a VA examination to determine if it is likely the Veteran has, or at any time since October 2009 has had, a hearing disability of either ear and/or tinnitus, that can be attributed to his military service, to include any in-service noise exposure.  

The evidentiary record contains a request for a VA audio examination, which reflects that such examination was scheduled in December 2013 and also states that a copy of the exam notification letter should be associated with the claims file if the Veteran failed to report for the examination.  

In December 2013, the AOJ issued a supplemental statement of the case (SSOC) that continued the denial of the service connection claims, noting the Veteran failed to report to the VA examination scheduled in December 2013.  However, a letter notifying the Veteran in advance of the scheduled examination is not associated with the evidentiary record and, in January 2014, the Veteran submitted a statement requesting that a new examination be scheduled because he was not notified of the scheduled examination.  

Given the uncertainty regarding whether the Veteran was notified of his scheduled VA audio examination, a remand is warranted to afford the Veteran another opportunity to report for a VA examination.

Finally, given the amount of time that will pass while this appeal is in remand status, the Veteran should be afforded the opportunity to identify any outstanding VA or non-VA treatment records related to his hearing loss and tinnitus disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any VA or non-VA records showing treatment for his hearing loss and/or tinnitus disabilities since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for an examination by an audiologist or ear, nose, and throat physician.  After reviewing the claims file, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran currently has, or at any time since October 2009 has had, a hearing disability of either ear, and/or tinnitus, that can be attributed to service, to include any in-service exposure to noise.

The examiner should specifically discuss the medical significance, if any, of the upward shift in auditory thresholds at 500 and 1000 Hertz in the right ear, and at 500 and 2000 Hertz in the left ear, between June 1974 and September 1977.  For purposes of analysis, the examiner should accept as fact that the Veteran was very likely exposed to noise during service.

The examiner should also note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service.

A complete rationale for all opinions must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



